Citation Nr: 0109509	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post cerebral 
concussion syndrome, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran had active service from August 1951 to April 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veteran 
Affairs (VA) in which the RO denied an evaluation in excess 
of 30 percent for the veteran's post-concussion syndrome 
disability.  

In a rating issued by the RO in June 1998, the veteran was 
found to be incompetent for the purpose of payment of VA 
benefits; the appellant, the veteran's spouse, has been 
appointed as his fiduciary for VA purposes.  


REMAND

The appellant, the wife of the veteran, contends that the 
decrease in his mental condition is due to his service-
connected post cerebral concussion syndrome.  This raises an 
inextricably intertwined issue which must be adjudicated by 
the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Further, while some of the examiners have indicated that the 
veteran's primary disabilities are due to other causes, they 
have not clearly identified the manifestations of the 
service-connected disability.  Thus the examinations are not 
adequate for rating purposes.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran for 
an examination to determine the extent of 
his service-connected post cerebral 
concussion syndrome.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
entire claims folder and a copy of this 
Remand must be made available to and be 
reviewed by the examiner prior to the 
examination.  A copy of the rating 
schedule should also be made available to 
the examiner.  

The examiner should express an opinion as 
to which rating schedule criteria the 
veteran has as the result of service-
connected post cerebral concussion 
syndrome.  The standard to be used by the 
examiner in evaluating each manifestation 
is whether it is, as likely as not, part 
of the service-connected disability.  

The examiner should also express an 
opinion as to which of the veteran's 
mental disability manifestations are, more 
likely than not, not part of the residuals 
of the cerebral concussion in service.  

2.  If the veteran fails to report for 
examination, the RO should notify the 
appellant of the requirements of 
38 C.F.R. § 3.655 and give her an 
opportunity to explain any good cause the 
veteran may have for missing the 
examination.  

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
report does not include fully detailed 
descriptions of pathology in terms of the 
rating criteria and adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should adjudicate the 
inextricably intertwined claim for service 
connection for the veteran's additional 
mental diagnoses.  

6.  The RO should readjudicate the claim 
for an increased rating.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Claimant responsibility
VCAA requires VA to make reasonable 
efforts to assist the claimant in 
obtaining evidence necessary to 
substantiate the claim.  VCAA, to be 
codified at § 5103A (a).  However, it is 
ultimately the claimant's responsibility 
to present and support a claim for 
benefits.  VCAA, to be codified at 
§ 5107(a).  If the claimant can obtain or 
generate evidence in support of the 
claim, she must submit it to the RO.  If 
the claimant knows of evidence which the 
RO could reasonably obtain or generate in 
support of the claim, she must notify the 
RO and request assistance in obtaining 
the evidence.  

The appellant is notified that a claim 
for secondary service connection usually 
raises questions of etiology which 
require medical expertise.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  Lay 
witnesses usually do not possess the 
medical training and experience to 
provide competent evidence on the medical 
question of what caused the current 
disability.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993).  The appellant's own 
conclusion, stated in support of her 
claim, that the present disability is 
secondary to a service-connected 
disability is not competent evidence as 
to the issue of medical causation.  See 
Grivois v. Brown, 6 Vet. App. 136 (1994).  

In assessing medical evidence, the 
failure of the physician to provide a 
basis for his opinion goes to the weight 
or credibility of the evidence in the 
adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for 
assessing the probative value of a 
medical opinion are the physician's 
access to the claims file and the 
thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  In some cases, the 
physician's special qualifications or 
expertise in the relevant medical 
specialty or lack thereof may be a 
factor.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





